--------------------------------------------------------------------------------

Exhibit:10.3
 
EXECUTION VERSION
 
RESIGNATION, WAIVER AND APPOINTMENT AGREEMENT AND
SIXTH AMENDMENT


This RESIGNATION, WAIVER AND APPOINTMENT AGREEMENT AND SIXTH AMENDMENT, dated as
of December 30, 2016 (this “Amendment”), to the Credit Agreement referred to
below is made among INTRAWEST OPERATIONS GROUP HOLDINGS, LLC, a Delaware limited
liability company (“Holdings”), INTRAWEST OPERATIONS GROUP, LLC, a Delaware
limited liability company (the “Borrower”), the Lenders (as defined below) party
hereto, GOLDMAN SACHS LENDING PARTNERS LLC (“GSLP”), as administrative agent (in
such capacity, the “Administrative Agent”) and swing line lender (in such
capacity, the “Swing Line Lender”), Bank of America, N.A. (“Bank of America”),
as Successor Agent (as defined below) and GOLDMAN SACHS BANK USA (“GS Bank”), as
Issuing Bank. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Credit Agreement.  This Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement and the
other Loan Documents.
 
A.           Reference is hereby made to the Credit Agreement, dated as of
December 9, 2013 (as amended by the Incremental Amendment, dated as of September
19, 2014, the Second Amendment, dated as of April 29, 2015, the Third Amendment,
dated as of June 1, 2015, the Fourth Amendment, dated as of April 8, 2016, the
Fifth Amendment, dated as of October 14, 2016 and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Holdings, the Borrower, the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”), the
Administrative Agent, the Swing Line Lender, and the Issuing Bank.
 
B.            GSLP desires to resign as Administrative Agent and Swing Line
Lender under the Credit Agreement and the other Loan Documents.
 
C.            The Required Lenders desire to appoint Bank of America as
successor Administrative Agent and Swing Line Lender (in such capacities
together, the “Successor Agent”) under the Credit Agreement as modified hereby
(the “Amended Agreement”) and the other Loan Document and Successor Agent wishes
to accept such appointment.
 
Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.  Amendments to Credit Agreement.
 

(a)
Effective as of the Sixth Amendment Effective Date:

 

(i)
Section 2.3 of the Credit Agreement is hereby amended by adding the following
new clause (c) in proper alphabetical sequence:

 

--------------------------------------------------------------------------------

“(c)          Resignation and Removal of Swing Line Lender.  The Swing Line
Lender may resign as the Swing Line Lender upon 30 days prior written notice to
the Administrative Agent, the Lenders and the Borrower.  The Swing Line Lender
may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Swing Line Lender (provided that no consent
will be required if the replaced Swing Line Lender has no Swing Line Loans
outstanding) and the successor Swing Line Lender.  The Administrative Agent
shall notify the Lenders of any such replacement of the Swing Line Lender.  At
the time any such replacement or resignation shall become effective, (i) the
Borrower shall prepay any outstanding Swing Line Loans made by the resigning or
removed Swing Line Lender, (ii) upon such prepayment, the resigning or removed
Swing Line Lender shall surrender any Swing Line Note held by it to Borrower for
cancellation, and (iii) the Borrower shall issue, if so requested by the
successor Swing Line Lender, a new Swing Line Note to the successor Swing Line
Lender, in the principal amount of the Swing Line Sublimit then in effect and
with other appropriate insertions. From and after the effective date of any such
replacement or resignation, (x) any successor Swing Line Lender shall have all
the rights and obligations of a Swing Line Lender under this Agreement with
respect to Swing Line Loans made thereafter and (y) references herein to the
term “Swing Line Lender” shall be deemed to refer to such successor or to any
previous Swing Line Lender, or to such successor and all previous Swing Line
Lenders, as the context shall require.”
 

(ii)
Section 9.8 of the Credit Agreement is hereby deleted and replaced with the
following:

 
“Counterparts and Electronic Execution.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  The words “execution”, “execute”, “signed”,
“signature” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
Loan notices, Swing Line notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, subject to Section
9.2, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.”
 
2

--------------------------------------------------------------------------------

(b)
Effective as of the Successor Agent Appointment Date:

 

(i)
Section 1.1 of the Credit Agreement is hereby amended by inserting the following
new definitions in proper alphabetical sequence:

 
““Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any country-wide or territory-wide
Sanction.”


““Sanctions”: any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union or Her Majesty’s Treasury (“HMT”) .”


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, the United Nations Security Council or the European Union, (b) any Person
located, organized or resident in a Designated Jurisdiction or (c) any Person
owned 50% or more or controlled by any such Person or Persons described in the
foregoing clauses (a) and (b).



(ii)
The definition of “Adjusted Eurodollar Rate” in Section 1.1 of the Credit
Agreement is hereby deleted and replaced with the following:

 
“(a) for any Interest Rate Determination Date with respect to an Interest Period
for a Eurodollar Rate Loan, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate, which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg48 screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and (c) if the Adjusted Eurodollar Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement; provided that to the extent a comparable or successor rate is
approved by the Administrative Agent in connection herewith, the approved rate
shall be applied in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, however,
that notwithstanding the foregoing, the Adjusted Eurodollar Rate with respect to
Initial Term Loans shall at no time be less than 1.0% per annum.”
 
3

--------------------------------------------------------------------------------

(iii)
The definition of “Applicable Reserve Requirement” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety.

 

(iv)
The definition of “Prime Rate” in Section 1.1 of the Credit Agreement is hereby
deleted and replaced with the following:

 
“The rate of interest as publicly announced from time to time by Bank of America
as its “prime rate”. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.”
 

(v)
The definition of “OFAC” in Section 1.1 of the Credit Agreement is hereby
deleted and replaced with the following:

 
“The Office of Foreign Assets Control of the U.S. Treasury Department.”
 

(vi)
The definition of “Swing Line Lender” in Section 1.1 of the Credit Agreement is
hereby amended by replacing the reference to “Goldman Sachs” with “Bank of
America, N.A.” in lieu thereof.

 

(vii)
Section 2.4(b) of the Credit Agreement is hereby amended by inserting the
following sentence at the end thereof:

 
“On the first Business Day of each month, the Issuing Bank shall provide the
Administrative Agent with a summary of the Revolving Facility Letter of Credit
Usage.”



(viii)
Section 2.5(b) of the Credit Agreement is hereby amended by inserting the
following sentence at the end thereof:

 
“On the first Business Day of each month, the Issuing Bank shall provide the
Administrative Agent with a summary of the LC Facility Letter of Credit Usage.”
 
4

--------------------------------------------------------------------------------

(ix)
Section 2.9(d) of the Credit Agreement is hereby deleted and replaced with the
following:

 
“Interest payable pursuant to Section 2.9(a) shall be computed (i) in the case
of Base Rate Loans on the basis of a 365 day or 366 day year, as the case may
be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360 day
year, in each case for the actual number of days elapsed in the period during
which it accrues.  In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan,
the date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan, or
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan, or the expiration date of an Interest Period applicable to such Loan
or, with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan,
the date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as
the case may be, shall be excluded; provided, if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan.”
 

(x)
Section 2.12(a)(i) of the Credit Agreement is hereby amended by replacing the
reference to “the average of the daily difference” immediately following clause
(1) therein with the words “the actual daily difference”.

 

(xi)
Section 2.12(a)(ii) of the Credit Agreement is hereby amended by deleting the
word “average” immediately following clause (2) therein.

 

(xii)
Section 2.12(b)(i) of the Credit Agreement is hereby amended by (i) replacing
the reference to “the average of the daily difference” immediately following
clause (1) therein with the words “the actual daily difference” and (ii)
replacing the reference to “15% of the average of the daily amount” in clause
(x)(1) therein with the words “15% of the actual daily amount”.

 

(xiii)
Section 2.12(b)(ii) of the Credit Agreement is hereby amended by deleting the
word “average” immediately following clause (2) therein.

 

(xiv)
Section 2.17(b) of the Credit Agreement is hereby amended by inserting the
phrase “ and prepayments of Base Rate Loans” immediately after the words “other
than voluntary prepayments of Revolving Loans”.

 
5

--------------------------------------------------------------------------------

(xv)
Section 2.17 of the Credit Agreement is hereby amended by inserting a clause (g)
immediately succeeding clause (f) thereof, which shall read as follows:

 
“(g) Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or the
Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of such Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.”
 

(xvi)
The second sentence of Section 3.23(a) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

 
“The Intrawest Group Members have conducted their businesses in compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977 and the UK Bribery Act 2010, and have instituted and maintained policies
and procedures reasonably designed to promote and achieve compliance with such
laws.”



(xvii)
Section 3.23(b) is hereby amended and restated in its entirety as follows:

 
“No Intrawest Group Member (including any Unrestricted Subsidiary)  nor, to the
knowledge of any Loan Party, any director, officer, agent, employee or Affiliate
of any Intrawest Group Member, is currently a Sanctioned Person.  The Borrower
will not, directly or indirectly, use the proceeds of the Loans or otherwise
knowingly make available such proceeds to any person, for the purposes of
financing the activities of any person who is currently a Sanctioned Person in
violation of applicable Sanctions.



(xviii)
Section 5 of the Credit Agreement is hereby amended by inserting the following
new Section 5.17 in proper numerical sequence:

 
“Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977 and the UK Bribery Act 2010, and maintain policies and
procedures reasonably designed to promote and achieve compliance with such
laws.”
 
6

--------------------------------------------------------------------------------

(xix)
Section 6 of the Credit Agreement is hereby amended by inserting the following
new Section 6.17 in proper numerical sequence:

 
“Directly or knowingly indirectly use the proceeds of any Credit Extension for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977 or the UK Bribery Act 2010.”



(xx)
Section 8.1 of the Credit Agreement is hereby amended by replacing the reference
to “Goldman Sachs” with “Bank of America, N.A.” in lieu thereof.

 

(xxi)
Section 9.2 of the Credit Agreement is hereby amended by replacing the address
of the “Administrative Agent” and “Swing Line Lender” with the following:

 
Administrative Agent and Swing Line Lender:


“For payments and requests for credit extensions:


Bank of America, N.A.
101 N Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Telephone: 980-386-2596
Telecopier: 704-595-1696
Electronic Mail: peggy.poindexter@baml.com


Account No. (for Dollars): 1366072250600
ABA# 026009593
Attn: Corporate Credit Services
Ref: Intrawest Operations Group, LLC.


For other notices as Administrative Agent:


Bank of America, N.A.
555 California Street, 4th Floor
Mail Code: CA5-701-04-09
San Francisco, CA 94104
Attention: Liliana Claar, Agency Officer
Telephone: (415) 436-2770
Telecopier: (415) 503-5003
Electronic Mail: liliana.claar@baml.com”



(xxii)
Section 9.6(c) of the Credit Agreement is hereby amended by inserting the words
“the Swing Line Lender (with respect to assignments of Revolving Commitments)
(which shall not be unreasonably withheld or delayed, and which consent shall
not be required in connection with an assignment made by or to an Arranger) and”
immediately preceding the words “the Issuing Bank” in the fourth line of the
first sentence therein.

 
7

--------------------------------------------------------------------------------

(xxiii)
Section 9.6(d) of the Credit Agreement is hereby amended by (1) deleting the
word “and” at the end of clause (v) thereof, (2) replacing the “.” at the end of
clause (vi) thereof with the words “; and” and (3) inserting a new clause (vii)
immediately succeeding clause (vi) thereof, which shall read as follows:

 
“in no event shall the Administrative Agent be obligated to ascertain, monitor
or inquire as to whether any Lender is an Affiliated Lender, nor shall the
Administrative Agent be obligated to monitor the number of Affiliated Lenders or
the aggregate amount of Term Loans held by Affiliated Lenders.”
 
SECTION 2.  Resignation and Appointment.
 
(a)  GSLP hereby provides notice to the Lenders, the Borrower and the Issuing
Bank of its intention to resign as Administrative Agent and Swing Line Lender
effective as of the Successor Agent Appointment Date (as defined below).  The
Borrower, the Lenders party hereto (together constituting the Required Lenders)
and the Issuing Bank, hereby (x) acknowledge the resignation by GSLP as
Administrative Agent and Swing Line Lender effective as of the Successor Agent
Appointment Date, (y) consent to the Amendment being deemed as the notice of
resignation by GSLP required pursuant to Sections 2.3(c) and 8.6 of the Amended
Agreement as of the Successor Agent Appointment Date and (z) waive any
applicable notice periods required pursuant to the Credit Agreement.
 
(b)  Each Lender party hereto (together constituting the Required Lenders)
hereby (x) appoints  Bank of America to act as the successor Administrative
Agent under the Loan Documents pursuant to Section 8.6  of the Amended Agreement
and (y) acknowledges that Bank of America shall replace GSLP as the Swing Line
Lender under the Loan Documents pursuant to Section 2.3(c) of the Amended
Agreement (Bank of America,  in its capacities as successor Administrative Agent
and Swing Line Lender, the “Successor Agent”), in each case, effective as of the
Successor Agent Appointment Date.  As of the Successor Agent Appointment Date,
the Successor Agent will accept the appointment to act as the successor
Administrative Agent and Swing Line Lender under the Loan Documents pursuant to
the Successor Agent Agreement (as defined below).  The Lenders party hereto and
the Borrower each (y) agree that such appointment of the Successor Agent and the
acceptance thereof by the Successor Agent are effective under the Loan Documents
and binding on each of the parties hereto and such consent is the consent
required pursuant to Section 8.6  and Section 2.3(c) of the Amended Agreement
and (z) waive any applicable notice periods required pursuant to the Credit
Agreement.  Each of the parties hereto agrees to execute all documents
reasonably necessary to evidence the appointment of the Successor Agent as the
successor Administrative Agent and Swing Line Lender.
 
8

--------------------------------------------------------------------------------

(c)  The Lenders party hereto acknowledge that the documentation reflecting the
definitive resignation of GSLP as Administrative Agent and Swing Line Lender
under the Loan Documents and  Bank of America’s appointment as Successor Agent
in such capacities will be reflected in an agency transfer agreement (or similar
document) (the “Successor Agent Agreement”) to be negotiated in good faith among
the Borrower, GSLP and  Bank of America.  The effectiveness of GSLP’s
resignation as Administrative Agent and Swing Line Lender under the Loan
Documents and  Bank of America’s appointment as Successor Agent in such
capacities will be the day of effectiveness of the Successor Agent Agreement
(such date, the “Successor Agent Appointment Date”). The Lenders party hereto
hereby consent to the execution by the Borrower, the other Loan Parties, GSLP,
as Administrative Agent and Swing Line Lender and Bank of America, as Successor
Agent, of the Successor Agent Agreement and the effectiveness of the foregoing
without the need to obtain the further consent of any Lender. The Lenders party
hereto acknowledge and agree that the Successor Agent Agreement may include
waivers, amendments or modifications to the Credit Agreement or one or more of
the other Loan Documents deemed reasonably necessary or appropriate by the
Borrower, GSLP and  Bank of America to effectuate the purpose of the Successor
Agent Agreement, and the Lenders party hereto consent to such amendments without
the need to obtain the further consent of any Lender.
 
(d)  For the avoidance of doubt, the parties hereto acknowledge and agree that
GS Bank shall remain as Issuing Bank and shall retain all rights and obligations
as Issuing Bank under the Credit Agreement and  Bank of America shall have no
rights or obligation as Issuing Bank under the Credit Agreement.
 
SECTION 3.  Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, each of Holdings and the Borrower hereby
represents and warrants that, as of the Sixth Amendment Effective Date: (i) the
execution, delivery and performance by each such Person of this Amendment have
been duly authorized by all necessary corporate or organizational action and
that this Amendment constitutes a legal, valid and binding obligation of each
such Person enforceable against each of them in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and (ii) no Default or
Event of Default has occurred and is continuing.
 
SECTION 4.  Effectiveness.  This Amendment shall become effective as of the
first date (such date being referred to as the “Sixth Amendment Effective Date”)
that each of the following conditions precedent shall have been satisfied or
waived in accordance with the terms of the Credit Agreement:
 
(a)  The Administrative Agent shall have received (1) this Amendment, executed
and delivered by a duly authorized officer or signatory of (i) Holdings, (ii)
the Borrower, (iii) the Lenders representing the Required Lenders under the
Credit Agreement (as in effect immediately prior to effectiveness of this
Amendment) and (iv) the Successor Agent and (2) an Acknowledgement of
Guarantors, executed and delivered by a duly authorized officer or signatory of
each Guarantor.
 
9

--------------------------------------------------------------------------------

(b)  The representations and warranties of Holdings and the Borrower set forth
in Section 3 hereof shall be true and correct as of the Sixth Amendment
Effective Date.
 
The Administrative Agent shall notify the Borrower and the Lenders of the Sixth
Amendment Effective Date, and such notice shall be conclusive and binding.
 
SECTION 5.  Non-Reliance on Administrative Agent.  Each of the Lenders party
hereto acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decisions to enter into this Amendment.  Each of the Lenders party
hereto also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Amendment, the Credit Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.
 
SECTION 6.  Expenses; Indemnity.  Section 9.5 of the Credit Agreement is hereby
incorporated, mutatis mutandis, by reference as if such section was set forth in
full herein; provided that all costs and expenses incurred by Goldman Sachs or
Bank of America in connection with this Amendment and the resignation and
transfer contemplated hereby shall be at the sole expense of Goldman Sachs.
 
SECTION 7.  Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
SECTION 8.  Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
SECTION 9.  Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
 
(a)  submits for itself and its Property in any legal action or proceeding
relating to this Amendment, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;
 
10

--------------------------------------------------------------------------------

(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 9.2 of the Credit Agreement or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)  agrees that the Administrative Agent and the Lenders retain the right to
bring proceedings against any Loan Party in the courts of any other jurisdiction
in connection with the exercise of any rights under any Security Document or the
enforcement of any judgment;
 
(e)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(f)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 9 any special, exemplary, punitive or consequential damages.
 
SECTION 10.  WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
SECTION 11.  Effect of Amendment.  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Holdings, the Borrower or the other Loan Parties under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. 
This Amendment shall apply and be effective only with respect to the provisions
of the Credit Agreement.  After the date hereof, any reference to the Credit
Agreement shall mean the Credit Agreement as modified hereby.
 
[Remainder of this page intentionally left blank.]
 
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
INTRAWEST OPERATIONS GROUP HOLDINGS, LLC, as Holdings
       
By:
/s/ Karen Sanford
   
Name: Karen Sanford
   
Title: Chief General Counsel and Senior Vice President




 
INTRAWEST OPERATIONS GROUP, LLC, as the Borrower
     
By:
/s/ Karen Sanford
   
Name: Karen Sanford
   
Title: Chief General Counsel and Senior Vice President



[Intrawest Sixth Amendment]
 

--------------------------------------------------------------------------------

 
GOLDMAN SACHS LENDING PARTNERS LLC, as Administrative Agent and Swing Line
Lender
     
By:
/s/ Gabriel Jacobson
   
Name: Gabriel Jacobson
    Title: Authorized Signatory        
BANK OF AMERICA, N.A., as Successor Agent
     
By:
/s/ Liliana Claar
   
Name: Liliana Claar
 
 
Title: Vice President



[Intrawest Sixth Amendment]
 

--------------------------------------------------------------------------------

    ,  
as a Consenting Lender
       
By:
     
Name:
   
Title:

 
[Intrawest Sixth Amendment]
 
 

--------------------------------------------------------------------------------